         Case 8:18-cr-00157-TDC Document 393 Filed 08/07/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

              v.

 LEE ELBAZ,                                       Criminal Action No. TDC-18-157
   a/k/a “Lena Green,”

              Defendant


                                      STATUS REPORT

       Pursuant to this Court’s August 4, 2020 Order, the United States of America, through its

undersigned counsel, files the following status report. At the Court’s direction, the government

has conferred with Barry Pollack, Esq., counsel for the defendant for purposes of trial and

restitution. The parties agree that a hearing on restitution prior to the Court’s resolution is not

necessary, and therefore neither party seeks a hearing.


Dated: August 7, 2020

                                             Respectfully submitted,

                                             ROBERT A. ZINK
                                             Chief, Fraud Section
                                             Criminal Division
                                             U.S. Department of Justice

                                      By:            /s/
                                             L. Rush Atkinson, Assistant Chief
                                             Caitlin R. Cottingham, Assistant Chief
                                             Henry P. Van Dyck, Deputy Chief
                                             Fraud Section, Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Ave. NW
                                             Washington, D.C. 20530
         Case 8:18-cr-00157-TDC Document 393 Filed 08/07/20 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, I caused the foregoing document to be

electronically filed with the Clerk of Court for the United States District Court for the District of

Maryland by using the Court’s CM/ECF system, which will serve electronic notification of this

filing on all counsel of record.

                                              By:             /s/
                                                      Caitlin Cottingham, Assistant Chief
                                                      Fraud Section, Criminal Division
                                                      U.S. Department of Justice
